UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

ANTHONY HOFFMAN, Case No. ]:18-cv-] 71

Plaintiff, Dlott, J.

Litkovitz, M.J.

vs.
COMMISSIONER OF REPORT AND
SOCIAL SECURITY, RECOMMENDATI()N

Defendant.

Plaintif`f Anthony Hoffman brings this action pursuant to 42 U.S.C. § 405(g) for judicial
review of the final decision of` the Commissioner of Social Security (Commissioner) denying his
application for disability insurance benefits (“DIB”). This matter is before the Court on
plaintifF s statement of errors (Doc. 10) and the Commissioner’s response in opposition (Doc.
15).

I. ProceduralBackground

Plaintiff`protectively filed his application for DIB on August 25, 2014, alleging disability
since June 13, 2014, due to a back injury. The application Was denied initially and upon
reconsideration Plaintiff, through counsel, requested and Was granted a de novo hearing before
administrative law judge (“ALJ”) Christopher Tindale. Plaintiff and a vocational expert (“VE”)
appeared and testified at the ALJ hearing on February l, 2017. On May 9, 2017, the ALJ
issued a decision denying plaintiff’s DIB application This decision became the final decision
of the Commissioner when the Appeals Council denied review on January 3, 2018.

II. Analysis
A. Legal Framework for Disability Determinations
To qualify for disability benefits, a claimant must suffer from a medically determinable

physical or mental impairment that can be expected to result in death or that has lasted or can be

expected to last for a continuous period of not less than 12 months. 42 U.S.C. § 423(d)(l)(A),
The impairment must render the claimant unable to engage in the Work previously performed or
in any other substantial gainful employment that exists in the national economy, 42 U.S.C. §
423(d)(2).

Regulations promulgated by the Commissioner establish a five-step sequential evaluation
process for disability determinations:

l) If the claimant is doing substantial gainful activity, the claimant is not disabled.

2) If the claimant does not have a severe medically determinable physical or

mental impairinth - i.e., an impairment that significantly limits his or her

physical or mental ability to do basic Work activities -the claimant is not

disabled

3) If the claimant has a severe impairment(s) that meets or equals one of the

listings in Appendix l to Subpait P of the regulations and meets the duration

requirement, the claimant is disabled.

4) If the claimant’s impairment does not prevent him or her from doing his or her
past relevant work, the claimant is not disabled

5) If the claimant can make an adjustment to other work, the claimant is not

disabled. If the claimant cannot make an adjustment to other work, the claimant

is disabled
Rabbers v. Comm ’r of Soc. Sec., 582 F.Sd 647, 652 (6th Cir. 2009) (citing 20 C.F.R. §§
404.1520(a)(4)(i)-(v), 404.] 520(b)-(g)). The claimant has the burden of proof at the first four
steps of the sequential evaluation process Id.,' Wr`lson v. Comm ’r ofSoc. Sec., 378 F.3d 541 ,
548 (6th Cir. 2004). Once the claimant establishes a prima facie case by showing an inability to
perform the relevant previous employment, the burden shifts to the Commissioner to show that
the claimant can perform other substantial gainful employment and that such employment exists

in the national economy. Rabbers, 582 F.3d at 652; Harmon v. Apfel, 168 F.3d 289, 291 (6th

Cir. 1999).

B. The Administrative Law Judge’s Findings
The ALJ applied the sequential evaluation process and made the following findings of

fact and conclusions of law:

1. The [plaintifi] last met the insured status requirements of the Social Security
Act on December 31, 2016.

2. The [plaintift] did not engage in substantial gainful activity during the period
from his alleged onset date of June 13, 2014 through his date last insured of
December 31, 2016 (20 CFR 404.1571 et seq.).

3. Through the date last insured, the [plaintiff] had the following severe
impairments: degenerative joint disease and degenerative disc disease (20 CFR

404.1520(¢)).

4. Through the date last insured, the [plaintiff] did not have an impairment or
combination of impairments that met or medically equaled the severity of one of
the listed impairments in 20 CFR Part 404, Subpart P, Appendix l (20 CFR
404.1520(d), 404.1525 and 404.1526).

5. After careful consideration of the entire record, the undersigned finds that,
through the date last insured, the [plaintiff] had the residual functional capacity
[(“RFC”)] to perform light work as defined in 20 CFR 404.1567(b) with the
following limitations: He can occasionally balance, stoop, kneel, crouch, crawl,
and climb ramps and stairs. He should never climb ladders, ropes, or scaffolds.
He can have only occasional exposure to extreme temperatures

6. Through the date last insured, the [plaintiff] was unable to perform any past
relevant Work (20 CFR 404.1565).2

7. The [plaintiff] was born [in] . . . 1965 and was 51 years old, which is defined as
a younger individual age 18-49, on the date last insured. The [plaintiff]
subsequently changed age category to closely approaching advanced age (20 CFR
404.1563).

8. The [plaintiff] has a limited education and is able to communicate in English
(20 CFR 404.1564).

 

2Plaintifi"s past relevant work was as a roofer, a medium skilled position that plaintiff performed at the
very heavy level of exertion; a roofer helper, a very heavy unskilled job; and a screen printer, a light semi'
skilled job that plaintiff performed at the heavy exertion level. (Tr. 24, 77 ).

3

9. Transferability of job skills is not material to the determination of disability
because using the Medical-Vocational Rules as a framework supports a finding
that the [plaintiff] is “not disabled,” whether or not the [plaintiff] has transferable
job skills (See SSR 82-41 and 20 CFR Part 404, Subpart P, Appendix 2).

10. Through the dated last insured, considering the [plaintiff]’s age, education,
work experience, and residual functional capacity, there were jobs that existed in
significant numbers in the national economy that the [plaintiff] could have
performed (20 CFR 404.1569 and 404.1569(a)).3

11. The [plaintiff] was not under a disability, as defined in the Social Security

Act, at any time from June 13, 2014, the alleged onset date, through December
31, 2016, the date last insured (20 CFR 404.1520(g)).

(Tr. 17-26).

C. Judicial Standard of Review

Judicial review of the Commissioner’s determination is limited in scope by 42 U.S.C. §
405(g) and involves a twofold inquiry; (1) whether the findings of the ALJ are supported by
substantial evidence, and (2) whether the ALJ applied the correct legal standards See Blakley v.
Comm ’r ofSoc. Sec., 581 F.3d 399, 406 (6th Cir. 2009); see also Bowen v. Comm ’r of Soc. Sec.,
478 F.3d 742, 745-46 (6th Cir. 2007).

The Commissioner’s findings must stand if they are supported by “such relevant evidence
as a reasonable mind might accept as adequate to support a conclusion.” Rz`chardson v. Perales,
402 U.S. 389, 401 (1971) (citing Consolidated Edt'son Co. v. N.L.R.B., 305 U.S. 197, 229
(1938)). Substantial evidence consists of “more than a scintilla of evidence but less than a

preponderance . . .” Rogers v. Comm ’r QfSoc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). In

 

3The ALJ relied on the VE’s testimony to find that plaintiff would be able to perform the requirements of
representative light, unskilled jobs including routing clerk, with 80,000 jobs in the national economy; marking clerk,
with 290,000 jobs in the national economy; and inspector, with 100,000 jobs in the national economy. ('l`r. 25, 78).

4

deciding whether the Commissioner’s findings are supported by substantial evidence, the Court
considers the record as a whole. Hephner v. Marhews, 574 F.2d 359 (6th Cir. 1978).

The Court must also determine whether the ALJ applied the correct legal standards in the
disability determination Even if substantial evidence supports the ALJ’s conclusion that the
plaintiff is not disabled, “a decision of the Commissioner will not be upheld where the SSA fails
to follow its own regulations and where that error prejudices a claimant on the merits or deprives
the claimant of a substantial right.” Rabbers, 582 F.3d at 651 (quoting Bowen, 478 F.3d at 746).
See afso Wilson, 378 F.3d at 545-46 (reversal required even though ALJ’s decision was
otherwise supported by substantial evidence where ALJ failed to give good reasons for not
giving weight to treating physician’s opinion, thereby violating the agency’s own regulations).

D. Medical Evidence

On June 13, 2014, plaintiff fell off a ladder while working as a roofer. He presented to
the emergency room, was found to have spinal compression fractures, and was fitted for a TLSO
brace. (Tr. 415-28).

A July 2014 MRI of the lumbar spine demonstrated Ll , L4, and T12 compression
fractures, acute to subacute. (Tr. 324-25). That same month, an examination by Brent MilIer,
D.O, a physical medicine and rehabilitation specialist, showed plaintiff had normal gait and
station, good coordination, and decreased sagittal balance. I-le could ambulate without
assistance (Tr. 318). Plaintiff displayed marked tenderness over the upper lumbar spine and
L4 area; decreased range of motion; 5/5 strength; negative straight leg raising; and no tenderness,
deformity, injury, or instability of the lower limbs. (Tr. 319). Plaintiff rated his pain severity at

a level of ten on a ten~point scale and was taking Percocet every 4 hours. (Id.). Plaintiff was

referred to spine surgeon Dr. John Jacquemin, M.D., for consideration of kyphoplasty (the
surgical filling of an injured or collapsed vertebra).

Dr. Jacquemin examined plaintiff in September 2014. (Tr. 478). Dr. Jacquemin
reported that plaintiff was able to heel and toe walk Without instability or limp. Although he
had pain with range of motion, he did not have pain on palpation or evidence of deformity in the
spine. Plaintiff exhibited full motor function of both lower extremities, intact sensation,
negative straight leg raising, normal deep tendon reflexes at the knees, and no instability. (Tr.
479). Dr. Jacquemin assessed compression fractures of the L4 lumbar vertebra, Ll vertebra,
and T12 vertebra with routine healing. He did not recommend surgery and expected plaintiff s
fracture to heal without surgery. He also recommended that plaintiff stop smoking to aid the
healing process Dr. Jacquemin noted plaintiff was taking large amounts of narcotics almost
three months post-injury and needed to cut back and change to lesser drugs He recommended
that plaintiff start physical therapy and begin weaning out of his brace. He opined that plaintiff
could return to work on light duty but “[h]e is not ready for full time roofing.” Id. He
concluded, “I do not see any indication for SSI for [plaintiff]. The L5 changes also do not
appear aggravated by the injury and do not need any specific [treatment].” (Tr. 479).

Plaintiff began treating with pain management specialist Magdalena Kirschner, M.D., in
February 2015. (Tr. 526-29). His chief complaint was lower back pain across the buttocks
down his right leg. At the time of this initial evaluation, he reported his pain as a nine out of
ten. (Tr. 526). Following examination, Dr. Kirschner diagnosed chronic back pain due to
spondylosis, right lumbar radiculopathy, and right sacroiliitis. (Tr. 528).

Plaintiff treated with Dr. Kirschner from March 2015 until April 2016. During this time,

plaintiff subjectively rated his pain as ranging from four to eight on a ten-point scale. (Tr. 493,
6

496, 499, 502, 506, 509, 518, 521, 524). Pain medication provided him between ten percent to
eighty percent relief, with an average relief of sixty percent. ld. Dr. Kirschner treated plaintiff
with medication, epidural injections, medial branch blocks, and radiof`requency ablation. (Tr.
539-57).

Plaintiff underwent a Functional Capacity Evaluation (FCE) by physical therapist
Matthew Klusman, MPT, in December 2016. (Tr. 587-92). Mr. Klusman concluded that
plaintiff would frequently “need to switch positions and take multiple breaks in an eight-hour
day, including leaving [his] work station, getting up and down as needed, and potentially
elevating [his] legs 15 to 20 minutes per hour.” (Tr. 587). Mr, Klusman indicated that plaintiff
was limited to lifting twelve pounds, sitting twenty minutes, standing twenty-five minutes, and
walking 0.7 miles (Id.). Mr. Klusman concluded that based on the physical limitations he
observed during the administered tests, plaintiff would be precluded from either light or
sedentary work. (Id.).

Plaintiff also treated with orthopedic surgeon lan Rice, M.D., for acute knee pain in
February and June of 2016. (Tr. 563-72). Dr. Rice’s treatment notes show plaintiff suffered
from mild osteoarthritis of the knees and had a good response to steroid injections (Tr. 566-
71).

In November 2016, orthopedic surgeon Jeffrey L. Stambough, M.D., examined plaintiff
Plaintiff displayed positive straight leg raising, decreased flexion due to relative hamstring
tightness, and weakness in the EHL (extensor hallucis longus) rated at 4/5. Dr. Stambough
found no evidence of calf atrophy, no demonstrable sensory abnormalities, and normal reflexes
(Tr. 578). Dr. Stambough assessed chronic back pain and chronic pre-existing L5-S1

spondylolisthesis. (Id.). The following month, an MRI showed a severe degenerative L5-Sl
7

disc with a low-grade stable spondylolisthesis and no significant nerve compression or
significant severe stenosis (Tr. 580). Dr. Stambough reported that plaintiffs symptoms were
“predominantly back pain and his goals are to return to work.” (Tr. 580). On examination,
plaintiff was neurologically intact; he displayed no spinal malalignment, deformity or imbalance;
on palpation, he had no muscle spasm tendemess, Gunn points, or masses; his sensation and
motor strength were intact without spasticity; he had negative straight leg raising; and he had no
pathologic gait or station changes (Tr. 581). Dr. Stambough concluded that “this patient
should have a new pain management referral or he gets adequate medication and secondly I feel
the patient should go back to wor .” (Id.). However, in February 2017, Dr. Stambough opined
that plaintiff could only occasionally lift less than 10 pounds, sit for a total of one hour and ten
minutes at a time, stand and walk for a total of one hour, and never twist, stoop, crouch, squat or
climb stairs (Tr. 595-96).

E. Specit'lc Errors

On appeal, plaintiff argues that: (1) the ALJ improperly assessed the amount of pain
plaintiff experiences on a daily basis; (2) the ALJ improperly drew conclusions regarding the
medical facts; and (3) the ALJ improperly weighed the overall evidence in determining the
plaintiffs RFC. (Doc. 10).

1. The ALJ’s evaluation of plaintiffs subjective complaints

Plaintiff argues that the ALJ failed to accurately assess the amount of pain he experiences
on a day-to-day basis Plaintiff alleges the ALJ failed to properly assess the pain ratings
reported by plaintiff over the relevant time period; the ALJ improperly cited to records relating

to plaintiffs normal gait findings and hobbies to discount plaintiffs allegations of pain; and the

ALJ did not accurately assess the percentage of relief plaintiff experienced from his pain
medications

lt is the province of the ALJ, and not the reviewing court, to evaluate the credibility of
witnesses including that of the claimant. Rogers, 486 F.3d at 247 (citations omitted). In light
of the ALJ’s opportunity to observe the individual’s demeanor, the ALJ’s credibility finding is
entitled to deference and should not be discarded lightly. Buxton v. Halter, 246 F.3d 762, 773
(6th Cir. 2001). See also Walters v. Comm ’r. ofSoc. Sec., 127 F,3d 525, 531 (6th Cir. 1997)
(“[A]n ALJ’s findings based on the credibility of the applicant are to be accorded great weight
and deference, particularly since an ALJ is charged with the duty of observing a witness’s
demeanor and credibility.”). Nevertheless, an ALJ’s assessment of a claimant’s credibility must
be supported by substantial evidence. Id.

In addition, the regulations and SSR l6-3p4 describe a two-part process for evaluating an
individual’s statements about symptoms including pain. First, the ALJ must determine whether
a claimant has a medically determinable physical or mental impairment that can reasonably be
expected to produce the symptoms alleged; second, the ALJ must evaluate the intensity,
persistence, and functional limitations of those symptoms by considering objective medical
evidence and other evidence, including: (l) daily activities', (2) the location, duration, frequency,

and intensity of pain or other symptoms; (3) precipitating and aggravating factors', (4) the type,

 

4 The SSA rescinded SSR 96-7p and replaced it with SSR l6-3p, which is applicable to agency decisions issued on
or after March 28, 2016. SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017). SSR 16-3p therefore applies to the
ALJ’s decision here, which was issued on July 21, 2016. SSR 16-3p eliminates “the use of the term ‘credibility”’
from the SSA’s sub-regulatory policy and clarifies that “subjective symptom evaluation is not an examination of an
individual’s character.” Id. Under SSR 16-3p, “an ALJ must focus on the consistency of an individual’s
statements about the intensity, persistence and limiting effects of symptoms rather than credibility.” Rhfnebo!t v.
Comm ’r ofSoc. Sec., No. 2:17-CV-369, 2017 WL 5712564, at *8 (S.D. Ohio Nov. 28, 2017) (repon and
recommendation), adopted, 2018 WL 494523 (S.D. Ohio Jan. 22, 2018).

9

dosage, effectiveness and side effects of any medication taken to alleviate pain or other
symptoms; (5) treatment, other than medication, received for relief of pain or other symptoms;
(6) any measures used to relieve pain or other symptoms; and (7) other factors concerning
functional limitations and restrictions due to pain or other symptoms 20 C.F.R. § 405.1529(c);
SSR 16-3p, 2017 WL 5180304, at *3-8.

The ALJ properly evaluated plaintiffs subjective complaints of pain in accordance with
20 C.F.R. § 405.1529(c) and SSR l6-3p. The ALJ determined that plaintiff had medically
determinable impairments that could reasonably be expected to cause some of his alleged
symptoms (Tr. 19). However, the ALJ found plaintiffs statements as to the intensity,
persistence and limiting effects of those symptoms were not entirely consistent with both the
medical evidence and other evidence of record. (Id.). In making his determination, the ALJ
reasonably determined that the medical evidence does not support the severe functional
limitations alleged by plaintiff The ALJ noted that plaintiff was treated conservativer with
medications physical therapy, a back brace, a TENS unit, and chiropractic care. (Tr. 19). The
ALJ also noted that records from plaintiffs treating physicians repeatedly showed normal
physical examination findings, including normal gait and station, good coordination, and
ambulation without assistance; imaging studies showed no progression of plaintiff s compression
fractures, which were expected to heal without surgery; plaintiff was neurologically intact; and
plaintiff received significant improvement of pain with medication, he experienced no
medication side effects, and he experienced some relief with a heating pad and anti-
inflammatories. (Tr. 19-21). The ALJ also considered that plaintiff performed work activity

after his alleged onset date, including roofing work and delivery driving (Tr. 19, 22).

10

Plaintiff contends the ALJ placed undue emphasis on the medical reports in which
plaintiff rated his average pain as three to four on a ten-point scale, while not acknowledging that
at other times plaintiff rated his average pain as much higher, up to six or seven on a ten-point
scale, and that he received variable relief from his pain medications (Doc. 10 at 4 and 5, citing
Tr. 493, 496). Plaintiff is correct that the ALJ did not specifically cite to plaintiffs higher pain
ratings in February and March 2016. (Tr. 21; see Tr. 493, 496). However, the ALJ is not
required to cite to each piece of evidence in the record in the disability decision, and the failure
to mention those ratings does not mean the ALJ neglected to consider them. Staymate v.

Comm ’r of Soc. Sec., 681 F. App’x 462, 470 (6th Cir. 2017). More importantly, while
plaintiffs reports of pain varied over time, the ALJ correctly noted that plaintiffs pain
medications provided up to 80% relief without side effects (Tr. 21). In March 2015, plaintiff
rated his average pain as a seven to eight out of ten and noted that his medications provided up to
sixty percent relief of his pain, (Tr. 524). In April 2015, plaintiff rated his pain as a five out of
ten and reported he received only ten percent relief. (Tr. 521). The following month, he rated
his average pain as a two to three out of ten and reported his medication reduced his pain by
sixty percent (Tr. 518). ln August 2015, plaintiff rated his average pain as a nine out of ten
but reported pain medications provided sixty percent relief (Tr. 512). In July, September and
December 2015, plaintiff rated his average pain as a four out of ten but noted that pain
medication reduced his pain by up to sixty percent. (Tr. 502, 506, 509). In January 2016,
plaintiff rated his average pain as a four out of ten but noted pain medication relieved seventy
percent of his pain. (Tr. 499). In February 2016, plaintiff rated his average pain as a seven out

of ten and noted that he experienced up to seventy percent relief when working and eighty

ll

percent when he was not working (Tr. 496). In March 2016, plaintiff reported that his average
pain was a six out of ten, but he said fifty to sixty percent of his pain had been relieved by
medication (Tr. 493). Plaintiff also consistently rated his daily activities “better” as compared
to his last visit with his current pain relievers. (Tr. 493, 496, 499, 502, 506, 509, 512, 515, 518,
521). Given this evidence, and in light of the other substantial evidence of record, the ALJ
reasonably concluded that while plaintiff experienced pain as a result of his medically
determinable impairments it was not of the frequency or debilitating degree of severity alleged
such that it would preclude plaintiff from performing a reduced range of light work activity.
Plaintiff also alleges the ALJ erred by relying on medical records showing plaintiff had a
normal gait, station, and good coordination, he could ambulate without assistance, and his
hobbies were fishing and sports Plaintiff contends such records are not determinative of
whether he is disabled (Doc. 10 at 5, citing Tr. 20-21). While plaintiff is correct that these
clinical findings and the ability to engage in hobbies are not, in themselves “determinative” of
disability, such considerations are relevant in evaluating whether the functional limitations
alleged by a claimant are credible The ALJ properly considered the extent to which plaintiffs
allegations of debilitating pain were consistent with the objective clinical findings and other
evidence of record. Rogers, 486 F.3d at 248 (“Consistency between a claimant’s symptom
complaints and the other evidence in the record tends to support the credibility of the claimant,
while inconsistency, although not necessarily defeating, should have the opposite effect.”). See
also 20 C.F.R. § 404.1529(c)(2) (“Objective medical evidence of this type is a useful indicator to
assist us in making reasonable conclusions about the intensity and persistence of your symptoms

and the effect those symptoms such as pain, may have on your ability to work.”). Plaintiffs

12

first assignment of error should be overruled

2. The Conclusions Drawn by the ALJ from the Objective Medical Facts

Plaintiffs second assignment of error essentially challenges the weight the ALJ gave to
Mr. Klusman’s Functional Capacity Evaluation. Mr. Klusman opined that plaintiff was limited
to lifting twelve pounds sitting twenty minutes standing twenty-five minutes and walking 0.7
miles The ALJ gave this assessment “little weight.” (Tr. 23). Plaintiff contends the ALJ
improperly cited to medical evidence showing plaintiff had a “normal gait” in discounting Mr.
Klusman’s opinion that plaintiff could walk only three-quarters of a mile. (Doc. 10 at 6).
Plaintiff argues the ALJ failed to consider that the walking limitations Mr. Klusman assessed are
related to the amount of pain that plaintiff experiences and that his own testimony supports this
conclusion Id.

The Court finds the ALJ’s evaluation of Mr. Klusman’s functional capacity assessment is
supported by substantial evidence As an initial matter, the Court notes that plaintiff mistakenly
refers to Mr. Klusman as a treating physician. Mr. Klusman is a physical therapist who is not an
acceptable medical source under the governing regulations Only “acceptable medical sources”
as defined under former 20 C.F.R. § 404.1513(a)5 can provide evidence which establishes the
existence of a medically determinable impairment, give medical opinions and be considered
treating sources whose medical opinions may be entitled to “controlling weight.” See SSR 06-

03p, 2006 WL 2329939, ”‘2.6 A physical therapist is not an “acceptable medical source” as

 

5 Forrner § 404.1513 was in effect until March 27, 2017, and therefore applies to plaintiffs claim filed in 2014.
For claims filed on or after March 27, 2017, all medical sources not just acceptable medical sources can make
evidence that the Social Security Administration categorizes and considers as medical opinions 82 FR 15263-01,
2017 WL1105348(March 27, 2017).

6 SSR 06-3p has been rescinded in keeping with amendments to the regulations that apply to claims filed on or after
March 27, 2017, and the rescission is effective for claims filed on or after that date. 82 FR 15263-01, 2017 WL

13

defined under the applicable Social Security rules and regulations but instead falls under the
category of “other source.” Id.; compare former 20 C.F.R. § 404.1513(a) (listing “acceptable
medical sources”) with former 20 C.F.R. § 404.1513(d)(l) (medical sources not listed in §
1513(a), such as therapists are considered to be “other sources” rather than “acceptable medical
sources”). Although information from “other sources” cannot establish the existence of a
medically determinable impairment, the information “may provide insight into the severity of the
impairment(s) and how it affects the individual’s ability to function.” SSR 06-03p, 2006 WL
2329939, at *2; fenner 20 C.F.R. § 404.1513(<1).

Because Mr. Klusman is not an acceptable medical source, the ALJ was not bound to
weigh his opinion in accordance with the regulatory factors The ALJ complied with the
regulations by considering Mr. Klusman’s opinion and discounting it for valid reasons which are
substantially supported by the evidence Mr. Klusman assessed extreme functional limitations
which were not consistent with the record evidence cited by the ALJ. The ALJ found that the
physical therapist’s opinion was inconsistent with physical examination findings showing
plaintiff had a normal gait, lumbar alignment, muscle strength, sensation, reflexes and
coordination, and negative straight leg raising (Tr. 23, citing Tr. 318, 323, 401 -04, 406-07,
410-11, 566, 580-81). In addition, the ALJ noted that Dr. Rice’s notes showed only mild
osteoarthritis of the knees with a good response to steroid injections (Tr. 23, citing Tr. 566).
The ALJ did not single out the gait examination findings in discounting Mr. Klusman’s opinion
but appropriately considered many of the objective and clinical findings of record in explaining

why Mr. Klusman’s opinion was entitled to little weight. To the extent plaintiff contends his

 

1 105348 (March 27, 2017). Because plaintiffs claim was filed before the effective date of the rescission, SSR 06-

3p applies here.
14

own subjective complaints are consistent with Mr. Klusman’s assessment, the ALJ’s decision to
discount those allegations is substantially supported by the record for the reasons discussed
above The ALJ committed no error in evaluating Mr. Klusman’s opinion and giving it little
weight Plaintiffs second assignment of error should be overruled

3. The ALJ’s weighing of the evidence in determining an RFC for light Work

Plaintiff alleges the ALJ erred in concluding that plaintiff was capable of performing
light work. Plaintiff acknowledges there was “a lack of consensus among all the doctors who
treated [him]” but alleges “there were credible narrative opinions that supported a finding for
disability.” (Doc. 10 at 7). l-le contends the ALJ improperly gave greater weight to “selected
opinions of the claimant’s treating physicians that fit to justify his determination” of an RFC for
light work. (Ia’.).

Specifically, plaintiff argues that the ALJ erroneously relied on the opinions of the state
agency physicians?, whose “conclusions contradict much of the objective medical evidence and
the claimant’s subjective complaints related to his ongoing pain.” (Id.). The Court finds that
plaintiff has waived his argument that the ALJ improperly relied on the state agency physicians’
opinions Plaintiff has failed to identify the objective medical evidence that purportedly
contradicts the conclusions of the state agency physicians or to present a cogent argument in this
regard Plaintiff has failed to develop this argument legally or factually, and it is not the

Court’s obligation to flesh out his argument for him. See Rice v. Comm ’r of Soc. Sec., 169 F.

 

7 State agency physicians Steve E. Mcl<ee, M.D. and Elizabeth Das M.D., reviewed plaintiffs records in December
2014 and March 2015, and found that plaintiff could perform light work with frequent balancing, kneeling,
crouching, and climbing ramps and stairs and occasional stooping and crawling They found that plaintiff could
never climb ladders ropes or scaffolds (Tr. 85-92, 94-102). The ALJ concluded that the opinions of the state
agency physicians were generally consistent with the evidence, but the ALJ further limited plaintiff based on the
additional evidence received after their review. (Tr. 22).

15

App’x 452, 454 (6th Cir. 2006) (“lt is well-established that ‘issues adverted to in a perfunctory
manner, unaccompanied by some effort at developed argumentation, are deemed waived.”)
(citing Um`ted States v. Layne, 192 F.3d 556, 566 (6th Cir. 1999) (quoting McPherson v. Kelsey,
125 F.3d 989, 995-96 (6th Cir.1997)). To the extent plaintiff argues his own testimony
contradicts the findings of the state agency physicians the Court finds no error in this regard as
the ALJ’s weighing of plaintiffs subjective complaints is supported by substantial evidence as
discussed above

Plaintiff also reiterates his contention that the ALJ improperly weighed the opinion of
physical therapist Mr. Klusman. (Doc. 10 at 7). However, for the reasons outlined above, the
ALJ’s decision to give Mr. Klusman’s assessment little Weight is substantially supported by the
record evidence Plaintiff has identified no other medical evidence or argument in support of
his third assignment of error.

The ALJ’s decision in this case is based on evidence that “a reasonable mind might
accept as adequate to support a conclusion.” Rogers, 486 F.3d at 241 (internal quotation marks
and citation omitted). l-Iere, the ALJ was faced with conflicting evidence as to the severity of
plaintiffs functional limitations and it was his duty to resolve the conflicts in the competing
medical opinions Felisky v. Bowen, 35 F.3d 1027, 1036 (6th Cir. 1994)_ Even if this Court
were inclined to resolve the conflicts in the medical evidence differently, the ALJ’s decision
must stand if it is supported by substantial evidence Kinsella v. Schweiker, 708 F.2d 1058,
1059 (6th Cir. 1983). See also Bogle v. Sulli'van, 998 F.2d 342, 347 (6th Cir. 1993). The
Court must affirm an ALJ’s decision if the findings and inferences reasonably drawn from the

record are supported by substantial evidence even if the record could support the opposite

16

conclusion. See Buxton v. Halter, 246 F.3d 762, 772 (6th Cir. 2001). As the ALJ’s decision is
substantially supported by the record, plaintiffs third assignment of error should be overruled.
IT IS THEREFORE RECOMMENDED THA'I`:

The decision of the Commissioner be AFFIRMED and this case be CLOSED on the

docket of the Court.

Date: /Z_/,?,O_//Cf %d-y. of

Karen L. Litk'ov'itz "/ "
United States Magistrate Judge

17

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISI()N
ANTHONY HOFFMAN, Case No. 1:18-cv-17l
Plaintiff, Dlott, J.

Litkovitz, M.J.

vs.
COMMISSIONER OF
SOCIAL SECURITY,

Defendant.

NO'I`ICE TO THE PARTIES REGARDING THE FILING OF OBJECTIONS TO R&R

Pursuant to Fed. R. Civ. P. 72(b), WITI-IIN 14 DAYS after being served With a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations This period may be extended further by the Court on
timely motion for an extension Such objections shall specify the portions of the Report
objected to and shall be accompanied by a memorandum of law in support of the objections lf
the Report and Recommendation is based in Whole or in part upon matters occurring on the
record at an oral hearing, the objecting party shall promptly arrange for the transcription of the
record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems
sufficient, unless the assigned District Judge otherwise directs. A party may respond to another
party's objections WITHIN 14 DAYS after being served with a copy thereof. Failure to make
objections in accordance with this procedure may forfeit rights on appeal See Thomas v. Am,

474 U.S. 140 (1985); Um`ted States V. Walters, 638 F.2d 947 (6th Cir. 1981).

18

